Per Curiam.

It is undisputed that the tenant misrepresented the facts as to the annual income of the members of his family. Upon termination of the tenancy by appropriate notice, the landlord became entitled to a final order. (New York City Housing Authority v. Daly, 50 N. Y. S. 2d 444, motion for leave to appeal denied 263 App. Div. 835; Syracuse Housing Authority v. Colgiovanni, 191 Misc. 728, affd. 273 App. Div. 801.) Neither the extensions of the stay of warrant voluntarily granted to the tenant nor the change of his family status subsequent to the entry of the final order afforded any basis for setting the same aside. (Downs v. Mortimer, 73 N. Y. S. 2d 416.)
*452The order setting aside final order and directing new trial should be unanimously reversed upon the law, with $10 costs to the landlord and final order reinstated. Issuance of warrant stayed to February 28, 1953, upon condition that on or before January 31, 1953, the tenant pay to the landlord all rent due to February 28, 1953, plus all costs.
Walsh, Golden and Murphy, JJ., concur.
Order reversed, etc.